Citation Nr: 1741681	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-27 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of right clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active duty from June 1986 to June 1990.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2015.  A copy of the transcript of that hearing is associated with the Veteran's claims file.


FINDING OF FACT

The Veteran has demonstrated limitation of the motion of the arm between her side and shoulder level, but this has been clearly and unambiguously attributed to an unrelated intercurrent disability and has been clearly demonstrated to not be due to the service-connected right clavicle fracture.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of right clavicle fracture have not been met.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Applicable Law and Regulations

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261 - 62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under Diagnostic Code 5201, a rating of 20 percent is warranted when motion of the minor or major arm is limited to shoulder level.  A 20 percent rating is also warranted for limitation of motion of the minor arm midway between the side and shoulder level.  A 30 percent rating is warranted where motion of the minor arm is limited to 25 degrees from the side or where motion of the major arm is limited to midway between the side and shoulder level.  Finally, a 40 percent rating is warranted where the motion of the major arm is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Regulations define the normal range of motion for the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  See 38 C.F.R. §4.71, Plate I (2016).

Limitation of motion under DC 5201 may be compensated based on limitation of abduction or limitation of flexion - the two planes of movement involving lifting the arm from the side - whichever would afford the higher rating.  Yonek v. Shinseki, 722 F.3d, 1355, 1358 - 59 (2013) (citing Mariano v. Principi, 17 Vet. App. 305, 314 - 16 (2003)).  However, separate ratings for both limitation of abduction and flexion are not available under this DC.  Id. (holding that "the plain language of [DC] 5201 . . . allows only a single rating for 'limitation of motion of' an arm"); cf. Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a single DC, a claimant is not entitled to more than one rating for a given disability unless the DC expressly provides otherwise). 

According to the VA examination reports and the Veteran's own statements of record, her right arm is her major or dominant extremity.  Thus, the ratings assigned for limitation of motion of the major upper extremity in DC 5201 apply.  See 38 C.F.R. § 4.69.

III.  Facts

Relevant to this appeal, the Veteran has claimed that, as a result of her in-service clavicle injury, she now experiences pain, numbness, weakness and a "lock[ing]" sensation in her shoulder and/or arm.  See, e.g., Letter from the Veteran received October 22, 2010.  She claims that these symptoms make it hard for her to perform many activities of daily living, including dressing, brushing her hair, caring for her children, and driving a car.  She has also claimed that her symptoms have rendered her unable to work as a chef, baker, etc., and that they cause her significant pain when working as a teacher and librarian, too.  Her husband has submitted a statement wherein he says that the Veteran is "continuously in pain" as a result of this injury, and he also stated that she has trouble dressing and working as a result.  See Letter from the Veteran's Husband received October 22, 2010.  The Veteran has also claimed that the injury has limited the range of motion of her arm, and that she cannot comfortably raise it very far.  See, e.g., Transcript of Hearing Before Board of Veterans' Appeals dated August 2015 (Transcript of Hearing).  Further, in addition to the pain, numbness, weakness, and locking sensation mentioned above, she has also reported that her shoulder "pops," stiffens up, often feels fatigued, and causes her to drop things she carries in her hand due to numbness and a tingling sensation in her hand.  Id.

In November 2010, a VA examiner rendered a diagnosis of right clavicle fracture, active, with pain and limited shoulder range of motion  See VA Examination Report dated November 12, 2010.  A x-ray of the Veteran's clavicle did not reveal any abnormalities.  Her right shoulder range of motion (ROM) measurements were as follows: flexion to 90 degrees; abduction to 90 degrees; external rotation to 70 degrees; and internal rotation to 60 degrees.  Repetitive use testing revealed additional limitations, with ROM measurements as follows: flexion to 80 degrees; abduction to 80 degrees; external rotation to 60 degrees; and internal rotation to 50 degrees.  Id.

The Veteran was afforded another VA examination in December 2013, during which the examiner found that the Veteran did not have then, nor did she ever have, a shoulder and/or arm condition.  Confusingly, the examiner also rendered a diagnosis of residuals of a right clavicle fracture.  See Disability Benefits Questionnaire (DBQ) dated December 21, 2013.  A x-ray of the Veteran's clavicle showed no evidence of a current or previous fracture.  ROM measurements were as follows: flexion to 90 degrees, with objective evidence of pain beginning at 85 degrees; abduction to 90 degrees, with objective evidence of pain beginning at 85 degrees; external rotation to 85 degrees, with objective evidence of pain beginning at 80 degrees; and internal rotation to 85 degrees, with objective evidence of pain beginning at 80 degrees.  The Veteran was apparently unable to perform repetitive use testing.  She did not report any flare-ups, and the examiner reported that the Veteran did not have any functional loss of her right shoulder.  Pain on palpation, guarding, weakened strength rated as 4/5, and rotator cuff conditions were noted in relation to the Veteran's right shoulder (but not necessarily her clavicle).

The Veteran was afforded another VA examination in August 2015.  ROM measurements were as follows: flexion to 80 degrees; abduction to 80 degrees; external rotation to 60 degrees; and internal rotation to 60 degrees.  See VA Examination Report dated August 26, 2015.  Repetitive use testing and repeated use over time were reportedly not productive of any additional ROM limitations, flare ups were not noted, and muscle strength was normal.  The examiner indicated that the Veteran's right shoulder ROM limitations are less likely than not related to her in-service right clavicle fracture.  Clavicle conditions were not suspected upon examination, but rotator cuff conditions were, and localized tenderness at the right supraspinatus was noted.

The Veteran was afforded yet another VA examination in January 2016.   The examination was for the Veteran's claimed right clavicle condition, but associated diagnoses were listed, including shoulder impingement syndrome and rotator cuff tendonitis.  ROM measurements were as follows: flexion to 80 degrees; abduction to 80 degrees; external rotation to 70 degrees; and internal rotation to 70 degrees.  See DBQ dated January 28, 2016.  Neither repetitive use testing nor repetitive use over time were noted to produce any additional ROM limitations.  Flare-ups were not noted.  Right shoulder muscle strength was 4/5, but the examiner indicated that the weakness was not caused by the clavicle injury.  In fact, the examiner opined that any in-service right clavicle or shoulder injury in the past healed without residuals and did not contribute to or have a medical nexus with the Veteran's current diagnosis of chronic supraspinatus tendonitis with residual impingement.  This intercurrent disability was noted to have been diagnosed in 2011, and the examiner pointed to the 20-year gap between separation from service and the onset of this disability in underscoring that the two disabilities were not etiologically related.  The examiner further opined that the pain, stiffness, popping, locking, tingling, numbness and instances of dropping things that the Veteran reported is related to the chronic right shoulder supraspinatus tendonitis with residual impingement syndrome.

The Veteran's VA treatment records reflect regular complaints of right shoulder pain throughout the appeal period, which was rarely, if ever, characterized as any greater in severity than a 4 on a scale from 1 to 10.  An x-ray in 2010 revealed no abnormalities.  A December 2010 Physical Therapy Consult note reflects right shoulder ROM measurements as follows: flexion 0-27 degrees; abduction 0-90 degrees; normal internal rotation; and external rotation 0-20 degrees.  However, a December 2011 Ortho Follow-Up Note indicates that the Veteran had full ROM in her right shoulder at that time.  MRI findings showing moderate supraspinatus tendinopathy without evidence of tear in 2011.  The Veteran underwent physical therapy for her shoulders and received injections for pain relief in 2011.  A December 2011 Orthopedic Surgery Consult note indicates that, in her treating orthopedist's opinion, the reported numbness in her arm was not likely due to her shoulder.  Another note that month indicates that she was told by her chiropractor that she has two degenerated discs in her neck, which, the treating orthopedist implied, may be related to the tingling and numbness she reports.  An EMG/NCV revealed normal findings in January 2012, and bilateral shoulder and clavicle radiology report findings were normal in August 2015.

The Veteran consistently claimed, at most if not all of the VA examinations, that she experienced functional loss due to her claimed right clavicle condition including but not limited to painful movement of her right shoulder and an inability to lift/carry items, raise her right arm above shoulder length, sleep on her right shoulder.

IV.  Analysis

In the case at hand, the Board has considered both the severity of the Veteran's current disability and the question whether the current right shoulder symptoms, in fact, represent residuals of the service-connected disability or instead result from an intercurrent disability.

As to the first question, the Board notes that range of motion testing, particularly with pain, indicates limitation of flexion and abduction to a level below the shoulder level, which to the Board represents motion limited to "midway" (this term is not well-defined in the diagnostic criteria, but the Board understands it to mean between 25 and 90 degrees in this instance).  Such a degree of limitation of motion would warrant a 30 percent evaluation under Diagnostic Code 5201 for a service-connected disability.

In this case, however, the evidence of record clearly demonstrates that the disability causing such limitation of motion is not the service-connected disability but instead an intercurrent disability.  This matter was extensively discussed in the January 2016 examination report.  The examiner clearly stated that the current disability of the right shoulder (chronic supraspinatus tendonitis with residual impingement) was the cause of the current symptoms and was unrelated to the service-connected injury.  It thus follows that the symptoms shown upon examination, while contemplated by a 30 percent evaluation, do not in fact present a basis for such evaluation because they are clearly attributed to a later, intercurrent disability.  In this regard, this case can be clearly distinguished from Mittleider v. West, 11 Vet. App. 181, 182 (1998), which held that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  In this case, there is very probative and detailed evidence distinguishing the two conditions of the service-connected residuals of a right clavicle fracture and the nonservice-connected chronic right supraspinatus tendonitis with residual impingement.  Earlier VA examination reports have not clearly addressed this potential distinction, and while the Veteran is certainly competent to describe her current symptoms, she does not possess the training or credentials necessary to ascertain whether such symptoms are attributable to a service-connected disability or to a distinct nonservice-connected disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board also notes that there is no evidence to suggest that the service-connected disability is productive of ankylosis of scapulohumeral articulation (Diagnostic Code 5200) or impairment of the humerus (Diagnostic Code 5202).  Diagnostic Code 5203 does address impairment of the clavicle or scapula, but does not allow a rating in excess of the currently assigned 20 percent evaluation.

In summary, the evidence of record shows right shoulder symptoms that, if service connected, would not be adequately contemplated by the assigned 20 percent evaluation, but these symptoms have been clearly shown to be attributable to a disability that is not of in-service origin and is not etiologically related to the service-connected residuals of a right clavicle fracture.  For this reason, the Veteran's claim for an evaluation in excess of 20 percent is denied.  

V.  Additional considerations

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the evidence and contentions of record do not suggest that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

Entitlement to a disability rating in excess of 20 percent for residuals of right clavicle fracture is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


